Exhibit 99.2 IFRS-INR Press Release Infosys Technologies Announces Results for the Quarter ended September 30, 2010 Q2 revenues grew by 24.4% year on year; sequentially grew by 12.1% Bangalore, India – Oct 15, 2010 Highlights Consolidated results under IFRS for the quarter ended September 30, 2010 Revenues were Rs. 6,947 crore for the quarter ended September 30, 2010; QoQ growth was 12.1%; YoY growth was 24.4% Net profit after taxwas Rs. 1,737 crore for the quarter ended September 30, 2010; QoQ growth was 16.7%; YoY growth was 13.2% Earnings per share was Rs. 30.41 for the quarter ended September 30,2010; QoQ growth was 16.7%; YoY growth was 13.0% Others 27 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 14,264 employees (net addition of 7,646) for the quarter by Infosys and its subsidiaries 1,22,468 employees as on September 30, 2010 for Infosys and its subsidiaries Declared an interim dividend of Rs. 10 per share and a 30th year special dividend of Rs. 30 per share (previous year interim dividend of Rs. 10 per share). The record date for the payment of dividend is October 22, 2010. “Though the economic environment continues to be challenging, we have leveraged our client relationships, solutions and investments to grow faster in this quarter,” said S. Gopalakrishnan, CEO and Managing Director. “There are significant drivers for investment in Information Technology since any transformation program to ‘build tomorrow’s enterprises’ requires these investments to be made. We are partnering with our clients on these initiatives.” Business outlook The company’s outlook (consolidated) for the quarter ending December 31, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS) is as follows: Outlook under IFRS – consolidated* Quarter ending December 31, 2010 Revenues are expected to be in the range of Rs. 6,884 crore and Rs. 6,953 crore; YoY growth of 19.9% to 21.1% Earnings per share (EPS) is expected to be in the range of Rs. 29.37 and Rs. 29.89; YoY growth of 7.5% to 9.4% Fiscal year ending March 31, 2011** Revenues are expected to be in the range of Rs. 26,951 crore and Rs. 27,165 crore; YoY growth of 18.5% to 19.4% Earnings per share (EPS) is expected to be in the range of Rs. 115.07 and Rs. 117.07; YoY growth of 5.5% to 7.4% *
